Citation Nr: 0402773	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of October 2002 which denied service connection for 
idiopathic peripheral neuropathy.


FINDINGS OF FACT

Idiopathic peripheral neuropathy was first manifest many 
years after service, and is not due to any incident of 
service including Agent Orange exposure during service in 
Vietnam.


CONCLUSION OF LAW

Idiopathic peripheral neuropathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence sent before and after the rating 
decision, the rating decision, and the statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and a 
VA examination has been conducted.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

The veteran contends that he developed peripheral neuropathy 
as a result of his exposure to Agent Orange while serving in 
Vietnam.  He feels that although not diagnosed until 2002, 
the condition was present while he was in service.  

The veteran had active duty in the Army from November 1967 to 
February 1971.  He served in Vietnam from July 1968 to July 
1969.  Service medical records do not show any complaints, 
findings, or diagnosis of peripheral neuropathy while the 
veteran was on active duty.

Post-active duty service medical records from 1989 to 1993, 
compiled while the veteran was in the National Guard, show 
that in May 1992, in connection with a physical therapy 
evaluation of the right knee, he was noted to have slight 
decrease in light touch sensation, slight decrease in distal 
pulses, and 5/5 motor strength of the right foot.  

Private medical records dated from 1994 to 2001 show the 
veteran's treatment for multiple medical problems, including 
chest wall pain, thought to be polychondritis, and multiple 
joint pain, thought to be a symptom of a connective tissue 
disease.  Records from J. Warrick, M.D., show that in June 
2000, the veteran was noted to have also developed numbness 
and tingling in his extremities, especially the upper 
extremities.  He also complained of lack of dexterity and 
weakness in the hands.  He continued to complain of the 
numbness, and was referred for electromyogram and nerve 
conduction studies.  The studies, conducted in July 2000, 
showed evidence of a demyelinating sensory and motor 
peripheral neuropathy in the right upper and lower 
extremities.  In February 2001, it was noted that the veteran 
had repeat nerve conduction studies performed by a different 
neurologist, which were found to be normal.  The neurologist 
felt that the veteran may have a myofascial pain syndrome.  

In June 2002, the veteran underwent a VA Agent Orange 
examination.  His complaints included numbness and tingling 
of both upper and lower extremities.  On examination, there 
was normal hair growth distribution to the lower extremities.  
Posterior tibialis pulses were +1, and dorsalis pedis pulses 
were +2, bilaterally.  Capillary refill was brisk.  Reflexes 
were normal except for Achilles tendon reflexes, which were 
mildly reduced bilaterally.  There was reduced monofilament 
sensation to the lateral aspect of both feet bilaterally.  
Sensation was otherwise intact.  The veteran brought some 
records with him to the examination, including the July 2000 
electromyogram report which was consistent with demyelinating 
sensory and motor peripheral neuropathy in both upper and 
lower extremities.  The pertinent diagnosis was idiopathic 
peripheral neuropathy.  Also diagnosed was arthralgia with 
positive rheumatoid factor.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for certain specified diseases, including acute and 
subacute peripheral neuropathy, based on presumed exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam.  "Acute 
and subacute peripheral neuropathy" is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  For the Agent Orange presumption of 
service connection to apply, acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent or more 
within a year after last herbicide exposure in service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Idiopathic peripheral neuropathy was not manifest or 
diagnosed until many years after the veteran's 1967-1971 
active duty, and therefore service connection is not 
warranted on a presumptive basis under the Agent Orange 
provisions for Vietnam veterans.  Although the veteran was 
noted to have symptoms of decreased sensation in the right 
foot while in the National Guard in 1992, there is not 
medical evidence linking this to the peripheral neuropathy 
diagnosed several years later, and, in any event, service 
connection is not warranted for diseases noted during 
inactive duty for training (only injuries).  38 U.S.C.A. 
§§ 101(24), 106.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
National Academy of Sciences (NAS) was selected to review and 
evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that if the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on May 20, 2003 (68 FR 27630).  

NAS initially noted that chronic nervous system disorders 
(chronic peripheral neuropathy) could be induced by many 
common medical and environmental disorders unrelated to 
herbicide exposure, and that while many case reports 
suggested that acute or subacute (transient) peripheral 
neuropathy could develop with exposure to dioxin, the most 
rigorously conducted studies argued against a relationship 
between dioxin or herbicides and chronic peripheral 
neuropathy.  59 FR 341-46 (Jan. 4, 1994).  

Later, NAS stated that no new information had appeared to 
alter its previous conclusions on chronic persistent 
peripheral neuropathy, observing that where peripheral 
neuropathy is due to a toxic exposure (such as to 
herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated, and it would not be expected to appear 
for the first time many years after exposure.  Consequently, 
the Secretary determined that a positive association between 
chronic nervous system disorders and herbicide exposure did 
not exist.  64 FR 59232-43 at 59238-9 (Nov. 2, 1999); 67 FR 
42605 (June 24, 2002).  

Most recently, NAS concluded that there remains inadequate or 
insufficient evidence of an association between exposure to 
herbicides and chronic persistent peripheral neuropathy, 
noting that the peripheral nerve was known to repair itself 
after cessation of exposure or after diminution of the body 
burden of the responsible toxicant.  68 FR 27630, 27636 (May 
20, 2003).  

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  However, 
there is no scientific or medical evidence showing the 
veteran's peripheral neuropathy, which first appeared many 
years after active duty, was caused by Agent Orange exposure 
during Vietnam service.  The veteran himself, as a layman, is 
not competent to offer an opinion as to medical causation See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board concludes that idiopathic peripheral neuropathy 
began years after service and was not caused by any incident 
of service including Agent Orange exposure during Vietnam 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for idiopathic peripheral 
neuropathy, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).






ORDER

Service connection for idiopathic peripheral neuropathy is 
denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



